      Case: 5:18-cv-02567-JRA Doc #: 10 Filed: 11/07/18 1 of 3. PageID #: 108




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LIBERTY HANGOUT, et al.,                           )   CASE NO. 5:18-cv-02567
                                                   )
               Plaintiffs,                         )
                                                   )   JUDGE JOHN R. ADAMS
v.                                                 )
                                                   )
BEVERLY J. WARREN, et al.,                         )   MOTION OF DEFENDANTS FOR
                                                   )   LEAVE TO FILE MEMORANDUM IN
               Defendants.                         )   OPPOSITION TO PLAINTIFFS’
                                                   )   MOTION FOR TEMPORARY
                                                   )   RESTRAINING ORDER BY FRIDAY
                                                   )   NOVEMBER 9, 2018 AT 5:00 PM

       Defendants Beverly J. Warren, Lamar R. Hylton, Dean Tondiglia, and Richard O’Neill,

by and through undersigned counsel, respectfully move this honorable Court for an order

granting Defendants leave to file their Memorandum in Opposition to Plaintiffs’ Motion for

Temporary Restraining Order (ECF Doc #: 5) by Friday, November 9, 2018 at 5:00 p.m. For

cause, Defendants state as follows:

       1.      On Wednesday, November 7, 2018 Plaintiffs Liberty Hangout and Michael Heil

filed their Complaint against Defendants in this Court alleging, inter alia, violations of First

Amendment to the Constitution of the United States via 42 U.S.C. § 1983.

       2.      Plaintiffs’ Complaint alleges that Defendants have violated Plaintiffs’ First

Amendment rights by presenting them with a “breakdown of estimated costs” including security

costs of $1,798.40 in advance of an event that Plaintiff Liberty Hangout is planning to sponsor

on the campus of Kent State University on November 19, 2018 (hereinafter, “November 19

Event”). See Plfs.’ Compl. (ECF Doc #: 1) at ¶ 14. As a result of Defendants’ alleged conduct,

Plaintiffs claim that their speech has been “chilled.” Id. at ¶ 19.
      Case: 5:18-cv-02567-JRA Doc #: 10 Filed: 11/07/18 2 of 3. PageID #: 109



       3.      Immediately after filing their Complaint, Plaintiffs filed a Motion for Temporary

Restraining Order praying for an injunction prohibiting Defendants from assessing any security

fees against Plaintiffs in connection with the November 19 Event.

       4.      Pursuant to Fed. R. Civ. P. 65(b), “[t]he court may issue a temporary restraining

order without written or oral notice to the adverse party or its attorney only if: (A) specific facts

in an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition.”

       5.      Plaintiffs do not allege that Defendants are threatening immediate collection of

any assessed security costs, that Defendants have threatened to cancel or otherwise prohibit the

November 19 Event, or that other circumstances exist that would warrant immediate relief

without first affording Defendants with an opportunity to be heard.

       6.       Under these circumstances, Defendants submit that Plaintiffs will not be

prejudiced if the Court permits Defendants to file their Memorandum in Opposition to Plaintiffs’

Motion for Temporary Restraining Order, with supporting declarations and exhibits, by Friday,

November 9, 2018 at 5:00 p.m.

       7.      After filing their opposition papers, Defendants will avail themselves for an in-

person hearing before this Court to facilitate a prompt ruling on Plaintiffs’ motion for injunctive

relief on or before November 19, 2018.
       Case: 5:18-cv-02567-JRA Doc #: 10 Filed: 11/07/18 3 of 3. PageID #: 110




Dated: November 7, 2018                       Respectfully submitted,

                                              /s/ Daniel J. Rudary
                                              Daniel J. Rudary (0090482)
                                              Gary W. Spring (0004959)
                                              BRENNAN, MANNA & DIAMOND, LLC
                                              75 E. Market Street
                                              Akron, OH 44308
                                              Phone:          (330) 253-5060
                                              Fax:            (330) 253-1977
                                              E-mail:         djrudary@bmdllc.com
                                                              gspring@bmdllc.com

                                              Special Counsel for Defendants Beverly J. Warren,
                                              Lamar R. Hylton, Dean Tondiglia, and Richard
                                              O’Neill




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 7th day of November, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                     /s/ Daniel J. Rudary
                                                     Special Counsel for Defendants Beverly J.
                                                     Warren, Lamar R. Hylton, Dean Tondiglia,
                                                     and Richard O’Neill

4826-6997-5098, v. 1
